Title: To George Washington from Robert Dick, 5 April 1792
From: Dick, Robert
To: Washington, George



Sir,
Bladensburgh [Md.] 5th April 1792

Your known goodness will, I hope, excuse the trouble of this letter, which I presume to write You in order to introduce to Your notice the bearer of it Mr James Oswald; who is a Son of George Oswald Esqre of Scotstown near Glasgow, and a partner in the business which I have conducted in Virginia and Maryland

for many years. This Young Gentleman is Grand Nephew to Richard Oswald Esqre, the British Plenipotentiary in making the Peace of 1783. He has lately entered into the Navy, and having some time to spare, and a strong desire to see America, he has, with his Father’s approbation, embraced the opportunity of coming in one of our Ships, in order to gratify it.
The notice which you may be pleased to take of him will be a particular obligation confered on, sir Your Most Obedient & humble Servant

Robt Dick

